Order entered October 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01708-CV

     HAL RACHAL, JR., INDIVIDUALLY, AS FORMER TRUSTEE OF THE
  MARY LOUISE CORNELL TRUST, ANS AS FORMER DEPENDENT EXECUTOR
     OF THE ESTATE OF MARY LOUISE CORNELL, DECEASED, Appellant

                                                V.

 LYNDA L. LETKIEWICZ, INDIVIDUALLY, AS SUCCESSOR TRUSTEE OF THE
MARY LOUISE CORNELL TRUST, AND AS INDEPENDENT ADMINISTRATOR OF
 THE ESTATE OF MARY LOUISE CORNELL, AND RHONDA GAYLE FOSTER,
                             Appellees

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-09-2413-2

                                           ORDER
       We GRANT appellant’s October 9, 2013 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before November 7, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE